DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent October 25, 2021, claim(s) 1, 2, and 4-21 is/are pending in this application; of these claim(s) 1, 17, and 21 is/are in independent form.  Claim(s) 1, 8, 17, 19, and 21 is/are currently amended; claim(s) 4, 5, 7, 14, and 18 is/are previously presented; claim(s) 2, 6, 9-13, 15, 16, and 20 is/are original; claim(s) 3 is/are cancelled.
 
Information Disclosure Statement
	The Information Disclosure Statement(s) October 25, 2021 is/are acknowledged and the references contained therein have been considered by the Examiner.

Allowable Subject Matter
Claims 1, 2, and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see page 11 line 5 – page 12 line 18, filed October 25, 2021, with respect to claims 1-2, 4-7, 9-13, and 20-21 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-7, 9-13, and 20-21 has been withdrawn. 

US 2021/0357451 A1 was invented by one of the same inventors of the instant Application 15/862,433.  However, this instant Application has an earlier effective filing date so no non-statutory double-patenting rejection is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0357451 A1 is pertinent because it was invented by one of the same inventors of the instant Application 15/862,433.  However, this instant Application has an earlier effective filing date so no non-statutory double-patenting rejection is made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        November 20, 2021